DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 10-11, 14-15, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (previously cited) in view of Biganska et al. (previously cited), Grit et al. (previously cited), Hippe et al. (previously cited), Walele et al. (previously cited), Designs by Hafapea (hafapea.typepad.com/blog/2011/01/41-uses-for-shampoo.html), Flugge-Berendes et al. (previously cited) and Berger et al. (previously cited). 

Biganska et al. teach cosmetic compositions that include a cationic copolymer along with at least one surfactant (see abstract). Here the cationic copolymer is envisioned as polyacrylate-1 crosspolymer (see paragraph 227). In addition, a cationic surfactant is envisioned for inclusion at a preferred proportion of 0.5% to 5%, particularly when a rinse off conditioning composition is prepared (see paragraph 455; instant claim 10). Cetyltrimethylammonium salt is an envisioned embodiment of such a surfactant (see paragraph 274; instant claim 3). 

Hippe et al. teach the desire for hair care compositions that do not contain anionic surfactants due to the dry and brittle feeling they leave as well as the subsequent tendency for the ends of the hair to split and break (see paragraph 5). They go on to teach “2-in-1” compositions, also known as conditioning shampoos, that employ an alternative surfactant system without the anionic surfactant drawbacks, yet still provide the lathering, dispersibility, and consistency attributes that consumers like from anionic sulfated surfactant containing compositions (see paragraphs 9-11). This surfactant system includes an acryl amino acid salt, an alkyl polyglucoside, and a zwitterionic or amphoteric surfactant at a particular ratio relative to one another (see paragraph 18).
Walele et al. teach Pluronic® polymers, also known as poloxamers, which can be employed as additives in a variety of personal care compositions that include conditioning shampoo (see abstract and examples 16-17). The compound is envisioned at 0.5 to 5 wt% in aqueous compositions (see column 5 lines 26-35). The poloxamers of Walele et al. are block copolymers of propylene oxide and ethylene oxide with esterified terminal groups (see column 3 lines 22-55). The polymers improve wet comb, dry comb, fly away characteristics of hair products as well as act as conditioners and emollients (see column 2 lines 49-60).
Designs by Hafapea teach the use of shampoo as a body wash (see page 2 item 1).

Flugge-Berendes et al. detail that cationic surfactants function as conditioning agents for skin, particularly those that are quaternary ammonium salt (see abstract and paragraph 72). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add cetyltrimethylammonium salt to the composition of Park et al. at a proportion envisioned by Biganska et al. This modification would have been obvious because the component would act as a conditioning agent in support of the purpose of the composition. The modification is also obvious as the application of the same technique to similar product in order to yield the same improvement. This would yield a range of ratios of cationic surfactant to nonionic surfactant of 1:2 to 5:1. This range embraces that instantly claimed, thereby rendering it obvious (see instant claim 14; MPEP 2144.05). In addition, modification of the proportions of polyacrylate-1 crosspolymer within the taught range of Park et al. also would have been obvious. This yields a collection of proportions that overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05; instant claim 2). Further, it would have been obvious to replace the anionic surfactants in the composition of Park et al. with the surfactant system of Hippe et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. An additional modification that adds a poloxamer of Walele et al. at a proportion they envision also would have been obvious .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Biganska et al., Grit et al., Hippe et al., Walele et al., Designs by Hafapea, Berger et al., and Flugge-Berendes et al. as applied to claims 1-3, 7, 10-11, 14-15, and 25-27 above, and further in view of Klug et al. (previously cited).
Park et al. in view of Biganska et al., Grit et al., Hippe et al., Walele et al., Designs by Hafapea, Berger et al., and Flugge-Berendes et al. render obvious the limitations of instant claim 1. The modified version of the Park et al. composition also includes several antimicrobial preservative components that include methylchloroisothiazolinone and methylisothioazolinone (see Park et al. page 247). The presence of a cationic antibacterial agent in the taught conditioning shampoo/body wash is not explicitly detailed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange benzethonium chloride or cetylpyridinium chloride for methylchloroisothiazolinone and/or methylisothioazolinone in the conditioning shampoo/body wash composition of Park et al. in view of Biganska et al., Grit et al., Hippe et al., Walele et al., Designs by Hafapea, Berger et al., and Flugge-Berendes et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 5 is obvious over Park et al. in view of Biganska et al., Grit et al., Hippe et al., Walele et al., Designs by Hafapea, Berger et al., Flugge-Berendes et al, and Klug et al. 

Claims 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Biganska et al., Grit et al., Hippe et al., Walele et al., Designs by Hafapea, Berger et al., and Flugge-Berendes et al. as applied to claims 1-3, 7, 10-11, 14-15, and 25-27 above, and further in view of the HowStuffWorks reference (health.howstuffworks.com/skin-care/cleansing/products/body-wash.htm).
Park et al. in view of Biganska et al., Grit et al., Hippe et al., Walele et al., Designs by Hafapea, Berger et al., and Flugge-Berendes et al. render obvious the 
The HowStuffWorks reference provides instructions on the use of a body wash. Here the body is wet with water, the body wash is applied and lathered with the hand, which implicitly requires application to skin and agitation to create foam. This lather is then applied to the skin with a loofah or washcloth, then rinsed (see page 1 fourth paragraph).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conditioning shampoo of Park et al. in view of Biganska et al., Grit et al., Hippe et al., Walele et al., Designs by Hafapea, Berger et al., and Flugge-Berendes et al. in the method taught by the HealthEngine reference because its application as a body wash was obvious and their technique for the use of body wash. Therefore claims 17-18 and 20-22 are obvious over Park et al. in view of Biganska et al., Grit et al., Hippe et al., Walele et al., Designs by Hafapea, Berger et al., Flugge-Berendes et al., and the HowStuffWorks reference.

Claims 1-3, 7, 10-11, 14-15, 17, 20-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Biganska B (US PGPub No. 2009/0130038 – previously cited) in view of Cho et al. (previously cited), Walele et al., and Frugal Minded Mom (previously cited).
Biganska B teaches a conditioner composition that is substantially free of anionic surfactant and sodium chloride, but contains 2.5 wt% of a 20% polyacrylate-1 crosspolymer emulsion, 4 wt% sorbitan monolaurate oxyethylene (4OE) (nonionic surfactant), and 1.8 wt% cetyl trimethylammonium chloride (cationic surfactant; alkyl trimethyl ammonium chloride) (see paragraph 393 and following table; instant claims 1, 3, 10-11, and 21). Application of the conditioner details gentleness on the scalp which implies application to the skin on the head as well as to the hair (see paragraph 394; instant claim 17). Biganska B further teaches that the pH of the composition is 3 to 6 (see paragraph 384). This range overlaps with or embraces those claimed, thereby rendering them obvious (see MPEP 2144.05; instant claims 15 and 25-27). The polyacrylate-1 crosspolymer is a cationic polymer desirable in the composition. The cationic polymer proportion may vary from 0.05 to 5 wt% (see paragraphs 211-219). Further, Biganska B teaches that the proportions of nonionic surfactant can vary from 0.2 to 10 wt%, while the cationic surfactant can vary from 0.3 to 3 wt% (see paragraphs 249 and 269). A particular variety of cationic surfactant as instantly claimed is not detailed by Biganska B.
Cho et al. teach the utility of cocoamide MEA (also known as cocomonoethanolamide; fatty acid amide) and polyoxyethylene sorbitan monolaurate as options for a nonionic surfactant in topical compositions (see abstract and paragraph 37).
Walele et al. teach Pluronic® polymers, also known as poloxamers, which can be employed as additives in a variety of personal care compositions that include conditioning shampoo (see abstract and examples 16-17). The compound is envisioned 
The Frugal Minded Mom reference details the utility of hair conditioner as a dermal lotion that soothes irritated skin after shaving (see page 1 item 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange cocomonoethanolamide for the sorbitan monolaurate oxyethylene (4OE)) (also known as a polyoxyethylene sorbitan monolaurate) in the exemplified composition of Biganska B. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. It additionally would have been obvious to adjust the proportions of the categories of components in this modified composition as guided by Biganska B. This adjusting of the proportion of the polyacrylate-1 crosspolymer,  within the taught range yields a range that overlaps with and renders obvious the claimed range (see MEP 2144.05; instant claims 1-2, 17, and 20). Similarly, adjustment of the nonionic surfactant within the taught range would yield proportions that would adjust the ratio of cationic surfactant to nonionic surfactant from 1:2.2 to a range that embraces the instantly claimed range, thereby rendering it obvious (see MPEP 2144.05; instant claim 14). An additional modification that adds a poloxamer of Walele et al. at a proportion they envision also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement.  It would then .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biganska B in view of Cho et al., Walele et al., and the Frugal Minded Mom reference as applied to claim 1-3, 7, 10-11, 14-15, 17, 20-22, and 25-27  above, and further in view of Lutz et al. (previously cited).
Biganska B in view of Cho et al., Walele et al., and the Frugal Minded Mom reference render obvious the limitations of instant claim 1. The composition of Biganska B contains two preservative agents that include a chlorhexidine salt. The presence of a cationic antibacterial agent is not detailed.
Lutz et al. teach the inclusion of a preservative in personal care compositions where conditioners and body lotions are preferred composition types (see paragraphs 133 and 165). Chlorhexidine along with benzethonium chloride and benzalkonium chloride are envisioned options for the preservative (see paragraph 136). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange benzethonium chloride or benzalkonium chloride for the chlorhexidine salt preservative in the modified composition of Biganska B. This choice would have been obvious as the simple substitution of one known 


Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered. In light of the amendment to the claims the rejections under 35 USC 112 is withdrawn and those under 35 USC 103 are modified in light of a new reference, as necessary. The applicant’s arguments directed to the rejections over Biganska B in view of others and Park in view of others regarding unexpected results, are unpersuasive.
The applicant argues that the formulations of Park are similar to their comparative compositions and assert unexpectedly superior results for the claimed invention relative to the comparative compositions and Park. This is not an accurate description of the compositions of Park because they already contain the polyacrylate-1 polymer and do not contain NaCI. Thus they are more similar to the inventive compositions than the applicant's comparative compositions. 
As detailed above for Park, the applicant mischaracterizes Biganska B in describing it as similar to their comparative examples. Here again Biganska B details compositions that already contain the polyacrylate-1 polymer and do not contain NaCI. Thus they are more similar to the inventive compositions than the applicant's comparative compositions. 


The applicant also argues that the rejection over Biganska B in view of others did not teach the instantly claimed composition forms. This is incorrect. The Frugal Minded Mom reference explicitly teaches the use of a conditioner as a skin lotion. Thus the modified conditioner of Biganska B can function as a skin/dermal lotion and as a result it can be considered a skin/dermal lotion.  


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615